FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Registration Statement No. 333-167764 and No. 333-167764-02 February 7, 2012 The depositor has filed a registration statement (including a prospectus) with the SEC (File Number 333-167764) for the offering to which this free writing prospectus relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing entity and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649 or by email to prospectus@ms.com. This free writing prospectus does not contain all information that is required to be included in the prospectus and the prospectus supplement. This material was prepared by sales, trading, banking or other non-research personnel of one of the following: Morgan Stanley & Co. LLC, Morgan Stanley & Co. International Limited, Morgan Stanley Japan Limited and/or Morgan Stanley Dean Witter Asia Limited (together with their affiliates, hereinafter “Morgan Stanley”) or Merrill Lynch, Pierce, Fenner & Smith Incorporated (“BofA Merrill Lynch”, and collectively with Morgan Stanley, the “Co-Lead Managers”).This material was not produced by a Morgan Stanley or BofA Merrill Lynch research analyst, although it may refer to a Morgan Stanley or BofA Merrill Lynch research analyst or research report.Unless otherwise indicated, these views (if any) are the author’s and may differ from those of the fixed income or equity research departments of Morgan Stanley or BofA Merrill Lynch or others in those firms. This material may have been prepared by or in conjunction with the respective trading desks of the Co-Lead Managers that may deal as principal in or own or act as market maker or liquidity provider for the securities/instruments (or related derivatives) mentioned herein.The trading desk may have accumulated a position in the subject securities/instruments based on the information contained herein.Trading desk materials are not independent of the proprietary interests of Morgan Stanley or BofA Merrill Lynch, which may conflict with your interests. Each of the Co-Lead Managers may also perform or seek to perform investment banking services for the issuers of the securities and instruments mentioned herein. This material has been prepared for information purposes to support the promotion or marketing of the transaction or matters addressed herein.This is not a research report and was not prepared by the research departments of Morgan Stanley or BofA Merrill Lynch.It was prepared by sales, trading, banking or other non-research personnel of Morgan Stanley or BofA Merrill Lynch.This material is not intended or written to be used, and it cannot be used by any taxpayer, for the purpose of avoiding penalties that may be imposed on the taxpayer under U.S. federal tax laws.Each taxpayer should seek advice based on the taxpayer’s particular circumstances from an independent tax advisor. Past performance is not necessarily a guide to future performance. Please see additional important information and qualifications at the end of this material. The asset-backed securities referred to in these materials are being offered when, as and if issued.In particular, you are advised that asset-backed securities, and the asset pools backing them, are subject to modification or revision (including, among other things, the possibility that one or more classes of securities may be split, combined or eliminated), at any time prior to issuance or availability of a final prospectus.As a result, you may commit to purchase securities that have characteristics that may change, and you are advised that all or a portion of the securities may not be issued that have the characteristics described in these materials.Our obligation to sell securities to you is conditioned on the securities and the underlying transaction having the characteristics described in these materials.If we determine that condition is not satisfied in any material respect, we will notify you, and neither the issuing entity nor any underwriter will have any obligation to you to deliver all or any portion of the securities which you have committed to purchase, and there will be no liability between us as a consequence of the non-delivery. The information contained in this material is subject to change, completion or amendment from time to time, and the information in this material supersedes information in any other communication relating to the securities referred to in this material.This material is not a solicitation to participate in any trading strategy, and is not an offer to sell any security or instrument or a solicitation of an offer to buy or sell any security or instrument in any jurisdiction where an offer, solicitation or sale is not permitted. The securities/instruments discussed in this material may not be suitable for all investors.This material has been prepared and issued by the Co-Lead Managers for intended distribution to market professionals and institutional investor clients.Other recipients should seek independent investment advice prior to making any investment decision based on this material. This material does not provide individually tailored investment advice or offer tax, regulatory, accounting or legal advice. Prior to entering into any proposed transaction, recipients should determine, in consultation with their own investment, legal, tax, regulatory and accounting advisors, the economic risks and merits, as well as the legal, tax, regulatory and accounting characteristics and consequences, of the transaction.You should consider this material as only a single factor in making an investment decision. The value of and income from investments may vary because of changes in interest rates, foreign exchange rates, default rates, prepayment rates, securities/instruments prices, market indexes, operational or financial conditions of companies or other factors.There may be time limitations on the exercise of options or other rights in securities/instruments transactions.Past performance is not necessarily a guide to future performance. Estimates of future performance are based on assumptions that may not be realized.Actual events may differ from those assumed and changes to any assumptions may have a material impact on any projections or estimates.Other events not taken into account may occur and may significantly affect the projections or estimates.Certain assumptions may have been made for modeling purposes only to simplify the presentation and/or calculation of any projections or estimates, and the Co-Lead Managers do not represent that any such assumptions will reflect actual future events.Accordingly, there can be no assurance that estimated returns or projections will be realized or that actual returns or performance results will not materially differ from those estimated herein.Some of the information contained in this document may be aggregated data of transactions in securities or other financial instruments executed by Morgan Stanley or BofA Merrill Lynch that has been compiled so as not to identify the underlying transactions of any particular customer. Notwithstanding anything herein to the contrary, the Co-Lead Managers and each recipient hereof agree that they (and their employees, representatives, and other agents) may disclose to any and all persons, without limitation of any kind from the commencement of discussions, the U.S. federal and state income tax treatment and tax structure of the transaction and all materials of any kind (including opinions or other tax analyses) that are provided to it relating to the tax treatment and tax structure.For this purpose, "tax structure" is limited to facts relevant to the U.S. federal and state income tax treatment of the transaction and does not include information relating to the identity of the parties, their affiliates, agents or advisors. In the UK, this communication is directed in the UK to those persons who are market counterparties or intermediate customers (as defined in the UK Financial Services Authority’s rules). In Japan, this communication is directed to the sophisticated institutional investors as defined under the Foreign Broker Dealer Law of Japan and the ordinances thereunder.The trademarks and service marks contained herein are the property of their respective owners. IMPORTANT NOTICE RELATING TO AUTOMATICALLY GENERATED EMAIL DISCLAIMERS Any legends, disclaimers or other notices that may appear at the bottom of, or attached to, the email communication to which this material may have been attached are not applicable to these materials and should be disregarded.Such legends, disclaimers or other notices have been automatically generated as a result of these materials having been sent via Bloomberg or another email system. Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Original Balance Cut-off Date Balance Maturity/ARD Balance Cut-off Date Balance per SF/ Units/Rooms/Pads Loan Purpose 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% Refinance 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% Refinance 3 MSMCH MSMCH 50 Central Park South 6.2% Refinance 4 BANA BANA Capital City Mall 5.4% Refinance 5 MSMCH MSMCH ELS Portfolio 5.3% Various 6 MSMCH MSMCH 9 MetroTech Center 5.2% Refinance 7 MSMCH MSMCH GPB Portfolio 2 5.2% Refinance 8 MSMCH MSMCH GPB Portfolio 1 5.1% Refinance 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% Refinance 10 BANA BANA United HealthCare Services, Inc. 2.7% Acquisition 11 BANA BANA Forest Hills Village Portfolio 2.6% Refinance 12 BANA BANA Southbrook and Baybrook Village Center 2.6% Acquisition 13 MSMCH MSMCH Mattel Building 2.4% Refinance 14 MSMCH MSMCH Sirata Beach Resort 2.3% Refinance 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% Refinance 16 MSMCH MSMCH Hilton Springfield 2.1% Refinance 17 BANA BANA U-Haul 2011 Portfolio 2.1% Refinance 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% Refinance 19 MSMCH MSMCH Independence Hill Independent Living 1.8% Refinance 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% Refinance 21 MSMCH MSMCH Banks Crossing 1.3% Acquisition 22 MSMCH MSMCH Mainstreet Square 0.4% Acquisition 23 MSMCH MSMCH University Park Shopping Center 1.6% Refinance 24 MSMCH MSMCH Livermore Medical Office 1.4% Refinance 25 BANA BANA South Texas Hotel Portfolio 1.3% Refinance 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% Acquisition 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% Refinance 28 MSMCH MSMCH Derby Marketplace 1.1% Refinance 29 MSMCH MSMCH 67 Livingston Street 1.1% Refinance 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% Acquisition 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% Acquisition 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% Refinance 33 BANA BANA Galderma Laboratories 0.8% Refinance 34 MSMCH MSMCH Christie Place 0.8% Refinance 35 BANA BANA Norwalk Self Storage 0.8% Refinance 36 MSMCH MSMCH 929-933 Broadway 0.7% Refinance 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% Refinance 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% Refinance 39 MSMCH MSMCH Old Town Plaza Office 0.6% Acquisition 40 MSMCH MSMCH 7ainbow Blvd 0.5% Refinance 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% Refinance 42 BANA BANA CVS Altamonte Springs 0.4% Acquisition 43 MSMCH MSMCH Walgreens - Huntington 0.2% Refinance 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% Refinance 45 BANA BANA Rego Park Retail 0.4% Refinance 46 MSMCH MSMCH Wanamaker Portfolio 0.3% Refinance 47 BANA BANA West Alameda Self Storage 0.3% Refinance 48 BANA BANA CVS Winston Salem 0.2% Acquisition 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% Acquisition 100.0% Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Sponsor Non-Recourse Carveout Guarantor 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% GGP, Inc. GGP entity 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% H. Ty Warner H. Ty Warner 3 MSMCH MSMCH 50 Central Park South 6.2% Millennium Partners; Westbrook Partners Millennium CAF II LLC 4 BANA BANA Capital City Mall 5.4% PREIT Associates LP TBD 5 MSMCH MSMCH ELS Portfolio 5.3% Equity Lifestyle Properties, Inc. MHC Operating Limited Partnership 6 MSMCH MSMCH 9 MetroTech Center 5.2% Forest City Enterprises, Inc. Forest City Enterprises, Inc. (BK only) 7 MSMCH MSMCH GPB Portfolio 2 5.2% Irontree Holdings, Inc Anastasios Parafestas 8 MSMCH MSMCH GPB Portfolio 1 5.1% Irontree Holdings, Inc Anastasios Parafestas 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% Grand-Sakwa Properties, LLC Gary Sakwa 10 BANA BANA United HealthCare Services, Inc. 2.7% AG Net Lease Realty Fund II L.P. TBD 11 BANA BANA Forest Hills Village Portfolio 2.6% Edward Zeman TBD 12 BANA BANA Southbrook and Baybrook Village Center 2.6% O'Connor L.P. O'Connor L.P. 13 MSMCH MSMCH Mattel Building 2.4% AG Net Lease II Corp. AG Net Lease II Corp. 14 MSMCH MSMCH Sirata Beach Resort 2.3% The Nicklaus Family Nicklaus of Florida, Inc., H Gregg Nicklaus, Lenne' B Nicklaus, Deborah L Nicklaus, Valerie N Hval 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% Cecil Phillips; Place Base Housing, LLC Cecil Phillips; Place Base Housing, LLC 16 MSMCH MSMCH Hilton Springfield 2.1% Coakley & Williams Coakley & Williams Holdings, Inc., Bavarian Holdings, LLC and Williams Holdings, LLC 17 BANA BANA U-Haul 2011 Portfolio 2.1% SAC Holding Corporation; Blackwater Investments, Inc. SAC Holding Corporation; Blackwater Investments, Inc. 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% Greggory R. Hardy Greggory R. Hardy 19 MSMCH MSMCH Independence Hill Independent Living 1.8% Dial Realty Christopher R. Held and Gary J. Katleman 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% Cecil Phillips; Place Base Housing, LLC Cecil Phillips; Place Base Housing, LLC 21 MSMCH MSMCH Banks Crossing 1.3% Nightingale Properties, Elie Schwartz, Simon Singer Elie Schwartz/Simon Singer 22 MSMCH MSMCH Mainstreet Square 0.4% Nightingale Properties, Elie Schwartz, Simon Singer Elie Schwartz; Simon Singer 23 MSMCH MSMCH University Park Shopping Center 1.6% Jeff Oberg Jeff Oberg 24 MSMCH MSMCH Livermore Medical Office 1.4% Joseph W. Callahan, Jr. Joseph W. Callahan, Jr. 25 BANA BANA South Texas Hotel Portfolio 1.3% Alvaro Gonzalez Alvaro Gonzalez 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% Community Reinvestment Partners II, LP Community Reinvestment Partners II, LP 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% Kevin Staley and Martin Slusser Kevin Staley, Martin Slusser, David Kim, Derek Chen, Jerome Fink 28 MSMCH MSMCH Derby Marketplace 1.1% Bruce L. Christenson Bruce L. Christenson 29 MSMCH MSMCH 67 Livingston Street 1.1% Abraham Ben-Dayan Abraham Ben-Dayan 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% Pinnacle Hotels USA Bharat Lall 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% AG Net Lease II Corp. (Angelo, Gordon & Co., LP) AG Net Lease II Corp. 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% Abraham Ashkenazie, et al Cynthia Ashkenazie, Sharon Hazan, Robin Antar, Debbie Betesh 33 BANA BANA Galderma Laboratories 0.8% MFC Holdings, Inc. MFC Holdings, Inc. 34 MSMCH MSMCH Christie Place 0.8% Ginsburg Development Martin Ginsburg 35 BANA BANA Norwalk Self Storage 0.8% Hoeven Family Partnership, LP TBD 36 MSMCH MSMCH 929-933 Broadway 0.7% Joseph J. Sitt Joseph J. Sitt 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% Rohit Dand and Harish Dand Harish Dand and Rohit Dand 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% AmREIT, Inc. AmREIT, Inc. 39 MSMCH MSMCH Old Town Plaza Office 0.6% Bradley Wilmot, Bradley Lofgren, G. Ryan Smith, Stephen Zotovich Bradley Wilmot, Bradley Lofgren, G. Ryan Smith, Stephen Zotovich 40 MSMCH MSMCH 7ainbow Blvd 0.5% Joseph A. Kennedy; Renaldo M. Tiberti Joseph A. Kennedy; Renaldo M. Tiberti 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% Mancini Brothers Investments LLC Steve Mancini 42 BANA BANA CVS Altamonte Springs 0.4% David Shields TBD 43 MSMCH MSMCH Walgreens - Huntington 0.2% Murray L. Box Murray L. Box 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% Murray L. Box Murray L. Box 45 BANA BANA Rego Park Retail 0.4% Jerrold Levy Jerrold Levy 46 MSMCH MSMCH Wanamaker Portfolio 0.3% Bruce L. Christenson Bruce L. Christenson 47 BANA BANA West Alameda Self Storage 0.3% RCB Legacy; Jeff Bennion; Scott Bennion RCB Legacy; Jeff Bennion; Scott Bennion 48 BANA BANA CVS Winston Salem 0.2% James Bell TBD 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% Thomas White Thomas White 100.0% Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance No. of Properties General Property Type Detailed Property Type Title Type Address 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 1 Retail Regional Mall Fee 194 Buckland Hills Drive 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% 3 Hotel Full Service Fee Various 3 MSMCH MSMCH 50 Central Park South 6.2% 1 Other (leased fee) Full Service Hotel (land) Fee 50 Central Park South 4 BANA BANA Capital City Mall 5.4% 1 Retail Anchored Fee 3506 Capital City Mall Drive 5 MSMCH MSMCH ELS Portfolio 5.3% 8 Manufactured Housing Manufactured Housing Fee Various 6 MSMCH MSMCH 9 MetroTech Center 5.2% 1 Office Urban Leasehold 9 MetroTech Center 7 MSMCH MSMCH GPB Portfolio 2 5.2% 11 Retail Anchored Various Various 8 MSMCH MSMCH GPB Portfolio 1 5.1% 11 Retail Anchored Fee Various 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 1 Retail Anchored Fee 1237 Coolidge Highway 10 BANA BANA United HealthCare Services, Inc. 2.7% 1 Office Suburban Fee 13625 & 13675 Technology Drive 11 BANA BANA Forest Hills Village Portfolio 2.6% 2 Manufactured Housing Manufactured Housing Fee Various 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 1 Retail Anchored Fee 1453-1501 W. Bay Area Boulevard 13 MSMCH MSMCH Mattel Building 2.4% 1 Office Suburban Fee 2031 E. Mariposa Avenue 14 MSMCH MSMCH Sirata Beach Resort 2.3% 1 Hospitality Full Service Fee 5300 - 5396 Gulf Boulevard 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% 1 Multifamily Garden Fee 1300 Independence Place 16 MSMCH MSMCH Hilton Springfield 2.1% 1 Hospitality Full Service Fee 6550 Loisdale Road 17 BANA BANA U-Haul 2011 Portfolio 2.1% 9 Self Storage Self Storage Fee Various 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% 6 Industrial Flex Industrial Fee Various 19 MSMCH MSMCH Independence Hill Independent Living 1.8% 1 Multifamily Independent Living Fee 20450 Huebner Road 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% 1 Multifamily Garden/Military Housing Fee 3193 Ft. Campbell Boulevard 21 MSMCH MSMCH Banks Crossing 1.3% 1 Retail Anchored Fee 134 Banks Crossing 22 MSMCH MSMCH Mainstreet Square 0.4% 1 Retail Anchored Fee 7ighway 17-92 23 MSMCH MSMCH University Park Shopping Center 1.6% 1 Retail Unanchored Fee 3909 E. Evans, 2403 & 2073 S. Colorado, 3970 E. Bu 24 MSMCH MSMCH Livermore Medical Office 1.4% 1 Office Medical Leasehold 1133 East Stanley Blvd. 25 BANA BANA South Texas Hotel Portfolio 1.3% 2 Hotel Extended Stay Fee Various 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 1 Retail Anchored Fee 3908 West Hillsborough Avenue 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% 1 Self Storage Self Storage Fee 3190 Pullman Street 28 MSMCH MSMCH Derby Marketplace 1.1% 1 Retail Shadow-Anchored Fee NEC 71st St South & Rock Rd. 29 MSMCH MSMCH 67 Livingston Street 1.1% 1 Multifamily Student Housing Fee 67 Livingston Street 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% 1 Hospitality Full Service Fee 1617 First Avenue 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% 1 Industrial Flex Industrial Fee 2121 State Route 27 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% 3 Retail Unanchored Fee Various 33 BANA BANA Galderma Laboratories 0.8% 1 Office Suburban Fee 14510 North Interstate 35 34 MSMCH MSMCH Christie Place 0.8% 1 Retail Specialty Fee 100, 120, 140, 160 Christie Place 35 BANA BANA Norwalk Self Storage 0.8% 1 Self Storage Self Storage Fee 11971 Foster Road 36 MSMCH MSMCH 929-933 Broadway 0.7% 1 Retail Unanchored Fee 929-933 Broadway 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% 1 Hospitality Limited Service Fee 2451 East Randol Mill Rd 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 1 Retail Anchored Fee 1931 Peachtree Road NE 39 MSMCH MSMCH Old Town Plaza Office 0.6% 1 Office Urban Fee 2251 San Diego Ave 40 MSMCH MSMCH 7ainbow Blvd 0.5% 1 Retail Unanchored Fee 7155-7165 S. Rainbow Blvd 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% 5 Office Various Fee Various 42 BANA BANA CVS Altamonte Springs 0.4% 1 Retail Anchored Fee 277 W. State Road 436 43 MSMCH MSMCH Walgreens - Huntington 0.2% 1 Retail Free-Standing Fee 1804 North Jefferson Avenue 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% 1 Retail Free-Standing Fee 2021 North Pinal Avenue 45 BANA BANA Rego Park Retail 0.4% 1 Retail Unanchored Fee 96-06 Queens Boulevard, 95-02 & 95-05 63rd Drive 46 MSMCH MSMCH Wanamaker Portfolio 0.3% 2 Retail Unanchored Fee Various 47 BANA BANA West Alameda Self Storage 0.3% 1 Self Storage Self Storage Fee 12750 Alameda Parkway 48 BANA BANA CVS Winston Salem 0.2% 1 Retail Anchored Fee 5001 Country Club Road 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% 1 Retail Free-Standing Fee 7505 Louisburg Road 100.0% Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance City County State Zip Code Year Built Year Renovated Net Rentable Area SF/Units/Acres/ Rooms/Pads 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% Manchester Hartford CT 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% Various Various Various Various Various Various 3 MSMCH MSMCH 50 Central Park South 6.2% New York New York NY 4 BANA BANA Capital City Mall 5.4% Camp Hill Cumberland PA 5 MSMCH MSMCH ELS Portfolio 5.3% Various Various Various Various Various NAP 6 MSMCH MSMCH 9 MetroTech Center 5.2% New York New York NY NAP 7 MSMCH MSMCH GPB Portfolio 2 5.2% Various Various Various Various Various Various 8 MSMCH MSMCH GPB Portfolio 1 5.1% Various Various Various Various Various Various 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% Troy Oakland County MI NAP 10 BANA BANA United HealthCare Services, Inc. 2.7% Eden Prairie Hennepin MN 11 BANA BANA Forest Hills Village Portfolio 2.6% Various Various IL Various Various TBD 12 BANA BANA Southbrook and Baybrook Village Center 2.6% Houston Harris TX 13 MSMCH MSMCH Mattel Building 2.4% El Segundo Los Angeles CA NAP 14 MSMCH MSMCH Sirata Beach Resort 2.3% St. Pete Beach Pinellas County FL various 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% Hinesville Liberty County GA NAP 16 MSMCH MSMCH Hilton Springfield 2.1% Springfield Fairfax County VA 22150-1801 Various 17 BANA BANA U-Haul 2011 Portfolio 2.1% Various Various Various Various Various Various 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% Various Various OH Various Various NAP 19 MSMCH MSMCH Independence Hill Independent Living 1.8% San Antonio Bexar TX NAP 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% Clarksville Montgomery TN NAP 21 MSMCH MSMCH Banks Crossing 1.3% Fayetteville Fayette County GA NAP 22 MSMCH MSMCH Mainstreet Square 0.4% Fern Park Seminole County FL 23 MSMCH MSMCH University Park Shopping Center 1.6% Denver Denver CO 24 MSMCH MSMCH Livermore Medical Office 1.4% Livermore Alameda CA NAP 25 BANA BANA South Texas Hotel Portfolio 1.3% Various Various TX Various Various NAP 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% Tampa Hillsborough FL 1988/2004 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% Costa Mesa Orange County CA 1968; Renv. 2005 28 MSMCH MSMCH Derby Marketplace 1.1% Derby Sedgwick KS NAP 29 MSMCH MSMCH 67 Livingston Street 1.1% Brooklyn Kings NY 75 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% San Diego San Diego County CA 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% Edison Middlesex NJ NAP 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% San Antonio Bexar TX Various Various Various 33 BANA BANA Galderma Laboratories 0.8% Fort Worth Denton TX 34 MSMCH MSMCH Christie Place 0.8% Scarsdale Westchester NY 2008-2009 NAP 35 BANA BANA Norwalk Self Storage 0.8% Norwalk Los Angeles CA 36 MSMCH MSMCH 929-933 Broadway 0.7% New York New York NY 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% Arlington Dallas/Ft Worth TX 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% Atlanta Fulton GA 1925/1941 39 MSMCH MSMCH Old Town Plaza Office 0.6% San Diego San Diego CA 1999/2008 40 MSMCH MSMCH 7ainbow Blvd 0.5% Las Vegas Cook County NV NAP 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% Various Various MI Various Various NAP 42 BANA BANA CVS Altamonte Springs 0.4% Altamonte Springs Seminole FL TBD TBD 43 MSMCH MSMCH Walgreens - Huntington 0.2% Huntington Huntington IN NAP 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% Casa Grande Pinal AZ NAP 45 BANA BANA Rego Park Retail 0.4% Rego Park Queens NY NAP 46 MSMCH MSMCH Wanamaker Portfolio 0.3% Topeka Shawnee KS Various NAP 47 BANA BANA West Alameda Self Storage 0.3% Lakewood Jefferson CO NAP 48 BANA BANA CVS Winston Salem 0.2% Winston Salem Forsyth NC TBD TBD 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% Raleigh Wake NC NAP 100.0% Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Occupancy Rate Occupancy Rate As-of Date Appraised Value Mortgage Rate Interest Accrual Basis Seasoning (mos.) ARD (Yes/No) Original Term to Maturityor ARD (mos.) 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 86.9% 2/1/2012 5.190% Actual/360 0 No 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% 73.9% 11/30/2011 6.600% Actual/360 3 No 60 3 MSMCH MSMCH 50 Central Park South 6.2% NAP NAP 5.120% Actual/360 5 Yes 60 4 BANA BANA Capital City Mall 5.4% 96.7% 12/2/2011 5.280% Actual/360 0 No 5 MSMCH MSMCH ELS Portfolio 5.3% 92.0% 10/1/2011 5.282% Actual/360 3 No 6 MSMCH MSMCH 9 MetroTech Center 5.2% 100.0% 12/31/2011 5.770% Actual/360 1 No 7 MSMCH MSMCH GPB Portfolio 2 5.2% 96.1% 11/29/2011 5.500% Actual/360 3 No 8 MSMCH MSMCH GPB Portfolio 1 5.1% 98.1% 11/29/2011 5.500% Actual/360 3 No 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 100.0% 1/3/2011 5.500% Actual/360 1 No 10 BANA BANA United HealthCare Services, Inc. 2.7% 100.0% 3/1/2012 4.900% Actual/360 0 No 11 BANA BANA Forest Hills Village Portfolio 2.6% 92.5% 12/1/2011 4.990% Actual/360 0 No 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 96.7% 11/30/2011 6.050% Actual/360 5 No 13 MSMCH MSMCH Mattel Building 2.4% 100.0% 1/1/2012 4.980% Actual/360 1 Yes 14 MSMCH MSMCH Sirata Beach Resort 2.3% 73.0% 11/30/2011 5.800% Actual/360 0 No 60 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% 83.2% 12/5/2011 5.850% Actual/360 0 No 16 MSMCH MSMCH Hilton Springfield 2.1% 69.4% 11/30/2011 5.750% Actual/360 0 No 17 BANA BANA U-Haul 2011 Portfolio 2.1% 81.8% 9/30/2011 6.100% Actual/360 1 Yes 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% 87.6% 1/1/2012 5.750% Actual/360 1 No 60 19 MSMCH MSMCH Independence Hill Independent Living 1.8% 86.3% 12/1/2011 5.860% Actual/360 1 No 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% 88.4% 12/5/2011 5.850% Actual/360 0 No 21 MSMCH MSMCH Banks Crossing 1.3% 95.7% 11/1/2011 5.500% Actual/360 1 No 22 MSMCH MSMCH Mainstreet Square 0.4% 91.0% 1/6/2012 5.500% Actual/360 1 No 23 MSMCH MSMCH University Park Shopping Center 1.6% 74.5% 12/31/2011 5.830% Actual/360 14 No 24 MSMCH MSMCH Livermore Medical Office 1.4% 100.0% 9/29/2011 6.010% Actual/360 4 No 25 BANA BANA South Texas Hotel Portfolio 1.3% 83.9% 9/30/2011 6.000% Actual/360 2 No 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 89.6% 4/11/2011 5.040% Actual/360 7 No 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% 81.3% 8/1/2011 5.850% Actual/360 2 No 60 28 MSMCH MSMCH Derby Marketplace 1.1% 95.1% 7/14/2011 5.700% Actual/360 3 No 29 MSMCH MSMCH 67 Livingston Street 1.1% 100.0% 11/28/2011 5.500% Actual/360 1 No 60 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% 73.8% 5/31/2011 5.500% Actual/360 7 No 60 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% 100.0% 11/1/2011 5.533% Actual/360 2 Yes 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% 93.1% Various 5.700% Actual/360 0 No 33 BANA BANA Galderma Laboratories 0.8% 100.0% 3/1/2012 5.500% Actual/360 4 No 34 MSMCH MSMCH Christie Place 0.8% 96.0% 7/1/2011 5.300% Actual/360 7 No 35 BANA BANA Norwalk Self Storage 0.8% 86.0% 11/30/2011 5.000% Actual/360 0 No 36 MSMCH MSMCH 929-933 Broadway 0.7% 79.0% 1/18/2012 5.250% Actual/360 0 No 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% 67.9% 10/31/2011 6.400% Actual/360 2 No 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 95.8% 1/1/2012 5.400% Actual/360 1 No 39 MSMCH MSMCH Old Town Plaza Office 0.6% 93.4% 7/25/2011 5.700% Actual/360 6 No 60 40 MSMCH MSMCH 7ainbow Blvd 0.5% 84.1% 4/30/2011 5.900% Actual/360 6 No 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% 95.9% 1/6/2012 5.900% Actual/360 0 No 42 BANA BANA CVS Altamonte Springs 0.4% 100.0% 3/1/2012 5.250% Actual/360 0 No 43 MSMCH MSMCH Walgreens - Huntington 0.2% 100.0% 6/1/2011 6.000% Actual/360 6 No 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% 100.0% 6/1/2011 6.000% Actual/360 6 No 45 BANA BANA Rego Park Retail 0.4% 100.0% 9/1/2011 5.690% Actual/360 4 No 46 MSMCH MSMCH Wanamaker Portfolio 0.3% 94.5% Various 6.750% Actual/360 4 No 47 BANA BANA West Alameda Self Storage 0.3% 92.6% 9/20/2011 6.000% Actual/360 5 No 48 BANA BANA CVS Winston Salem 0.2% 100.0% 3/1/2012 5.300% Actual/360 0 No 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% 100.0% 7/1/2011 6.070% Actual/360 6 No 100.0% Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Remaining Term to Maturity or ARD (mos.) Original Interest-Only Period (mos.) Remaining Interest-Only Period (mos.) Original Amortization Term (mos.) Remaining Amortization Term (mos.) Note Date First Payment Date First P&I Payment Date (Partial IO Loans) 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 0 0 TBD 4/6/2012 NAP 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% 57 0 0 11/29/2011 1/1/2012 NAP 3 MSMCH MSMCH 50 Central Park South 6.2% 55 24 22 9/12/2011 11/7/2011 11/7/2013 4 BANA BANA Capital City Mall 5.4% 0 0 3/1/2012 4/1/2012 NAP 5 MSMCH MSMCH ELS Portfolio 5.3% 21 18 12/15/2011 1/1/2012 10/1/2013 6 MSMCH MSMCH 9 MetroTech Center 5.2% 0 0 1/24/2012 3/1/2012 NAP 7 MSMCH MSMCH GPB Portfolio 2 5.2% 0 0 12/8/2011 1/7/2012 NAP 8 MSMCH MSMCH GPB Portfolio 1 5.1% 0 0 12/8/2011 1/7/2012 NAP 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 0 0 1/20/2012 3/10/2012 NAP 10 BANA BANA United HealthCare Services, Inc. 2.7% 60 60 3/1/2012 4/1/2012 4/1/2017 11 BANA BANA Forest Hills Village Portfolio 2.6% 0 0 3/1/2012 4/1/2012 NAP 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 0 0 9/12/2011 11/1/2011 NAP 13 MSMCH MSMCH Mattel Building 2.4% 60 59 TBD 3/10/2012 3/10/2017 14 MSMCH MSMCH Sirata Beach Resort 2.3% 60 0 0 TBD 4/10/2012 NAP 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% 0 0 TBD 4/10/2012 NAP 16 MSMCH MSMCH Hilton Springfield 2.1% 0 0 TBD 4/10/2012 NAP 17 BANA BANA U-Haul 2011 Portfolio 2.1% 0 0 2/1/2012 3/1/2012 NAP 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% 59 0 0 TBD 3/10/2012 NAP 19 MSMCH MSMCH Independence Hill Independent Living 1.8% 0 0 TBD 3/10/2012 NAP 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% 0 0 TBD 4/10/2012 NAP 21 MSMCH MSMCH Banks Crossing 1.3% 0 0 1/27/2012 3/10/2012 NAP 22 MSMCH MSMCH Mainstreet Square 0.4% 0 0 1/27/2012 3/10/2012 NAP 23 MSMCH MSMCH University Park Shopping Center 1.6% 0 0 12/22/2010 2/5/2011 NAP 24 MSMCH MSMCH Livermore Medical Office 1.4% 0 0 11/8/2011 12/10/2011 NAP 25 BANA BANA South Texas Hotel Portfolio 1.3% 0 0 12/6/2011 2/1/2012 NAP 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 0 0 7/15/2011 9/10/2011 NAP 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% 58 0 0 1/5/2012 2/10/2012 NAP 28 MSMCH MSMCH Derby Marketplace 1.1% 0 0 12/7/2011 1/10/2012 NAP 29 MSMCH MSMCH 67 Livingston Street 1.1% 59 36 35 1/31/2012 3/10/2012 3/10/2015 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% 53 0 0 8/5/2011 9/10/2011 NAP 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% 0 0 TBD 2/10/2012 NAP 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% 0 0 TBD 4/10/2012 NAP 33 BANA BANA Galderma Laboratories 0.8% 0 0 11/1/2011 12/1/2011 NAP 34 MSMCH MSMCH Christie Place 0.8% 0 0 7/28/2011 9/10/2011 NAP 35 BANA BANA Norwalk Self Storage 0.8% 0 0 3/1/2012 4/1/2012 NAP 36 MSMCH MSMCH 929-933 Broadway 0.7% 24 24 TBD 4/1/2012 4/1/2014 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% 0 0 12/20/2011 2/10/2012 NAP 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 0 0 2/3/2012 3/10/2012 NAP 39 MSMCH MSMCH Old Town Plaza Office 0.6% 54 60 54 IO IO 8/19/2011 10/10/2011 NAP 40 MSMCH MSMCH 7ainbow Blvd 0.5% 0 0 8/23/2011 10/10/2011 NAP 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% 0 0 TBD 4/10/2012 NAP 42 BANA BANA CVS Altamonte Springs 0.4% 0 0 3/1/2012 4/1/2012 NAP 43 MSMCH MSMCH Walgreens - Huntington 0.2% 0 0 8/17/2011 10/10/2011 NAP 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% 0 0 8/17/2011 10/10/2011 NAP 45 BANA BANA Rego Park Retail 0.4% 0 0 10/31/2011 12/1/2011 NAP 46 MSMCH MSMCH Wanamaker Portfolio 0.3% 0 0 11/10/2011 12/10/2011 NAP 47 BANA BANA West Alameda Self Storage 0.3% 0 0 9/30/2011 11/1/2011 NAP 48 BANA BANA CVS Winston Salem 0.2% 0 0 3/1/2012 4/1/2012 NAP 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% 0 0 8/15/2011 10/10/2011 NAP 100.0% Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Maturity Date or ARD Final Maturity Date Monthly Debt Service (P&I) Monthly Debt Service (IO) Annual Debt Service (P&I) Annual Debt Service (IO) Lockbox Type Cash Management Status 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 3/6/2022 NAP $0 Hard In Place 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% 12/1/2016 NAP $0 Hard Springing 3 MSMCH MSMCH 50 Central Park South 6.2% 10/7/2016 10/7/2021 Hard In Place 4 BANA BANA Capital City Mall 5.4% 3/1/2022 NAP $0 Hard Springing 5 MSMCH MSMCH ELS Portfolio 5.3% 11/1/2021 NAP Hard In Place 6 MSMCH MSMCH 9 MetroTech Center 5.2% 2/1/2022 NAP $0 Hard Springing 7 MSMCH MSMCH GPB Portfolio 2 5.2% 12/7/2021 NAP $0 Hard In Place 8 MSMCH MSMCH GPB Portfolio 1 5.1% 12/7/2021 NAP $0 Hard In Place 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 2/10/2022 NAP $0 Hard Springing 10 BANA BANA United HealthCare Services, Inc. 2.7% 3/1/2022 NAP Hard In-Place 11 BANA BANA Forest Hills Village Portfolio 2.6% 3/1/2022 NAP $0 Hard TBD 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 10/1/2021 NAP $0 Hard In-Place 13 MSMCH MSMCH Mattel Building 2.4% 2/10/2022 2/10/2042 Hard In Place 14 MSMCH MSMCH Sirata Beach Resort 2.3% 3/10/2017 NAP $0 Soft Springing 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% 3/10/2022 NAP $0 Hard In Place 16 MSMCH MSMCH Hilton Springfield 2.1% 3/10/2022 NAP $0 Soft Springing 17 BANA BANA U-Haul 2011 Portfolio 2.1% 2/1/2022 2/1/2032 $0 Hard Springing 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% 2/10/2017 NAP $0 Hard Springing 19 MSMCH MSMCH Independence Hill Independent Living 1.8% 2/10/2022 NAP $0 Hard Springing 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% 3/10/2022 NAP $0 Hard In Place 21 MSMCH MSMCH Banks Crossing 1.3% 2/10/2022 NAP $0 Hard In Place 22 MSMCH MSMCH Mainstreet Square 0.4% 2/10/2022 NAP $0 Hard In Place 23 MSMCH MSMCH University Park Shopping Center 1.6% 1/5/2021 NAP $0 Hard Springing 24 MSMCH MSMCH Livermore Medical Office 1.4% 11/10/2021 NAP $0 Hard Springing 25 BANA BANA South Texas Hotel Portfolio 1.3% 1/1/2022 NAP $0 Hard In-Place 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 8/10/2021 NAP $0 Hard In Place 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% 1/10/2017 NAP $0 Hard Springing 28 MSMCH MSMCH Derby Marketplace 1.1% 12/10/2021 NAP $0 Hard Springing 29 MSMCH MSMCH 67 Livingston Street 1.1% 2/10/2017 NAP Hard Springing 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% 8/10/2016 NAP $0 Soft In Place 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% 1/10/2022 1/10/2042 $0 Hard In Place 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% 3/10/2022 NAP $0 Hard Springing 33 BANA BANA Galderma Laboratories 0.8% 11/1/2021 NAP $0 Hard In-Place 34 MSMCH MSMCH Christie Place 0.8% 8/10/2021 NAP $0 NAP None 35 BANA BANA Norwalk Self Storage 0.8% 3/1/2022 NAP $0 Hard TBD 36 MSMCH MSMCH 929-933 Broadway 0.7% 3/1/2022 NAP Hard Springing 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% 1/10/2022 NAP $0 Hard In Place 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 2/10/2022 NAP Hard In Place 39 MSMCH MSMCH Old Town Plaza Office 0.6% 9/10/2016 NAP $0 Springing Springing 40 MSMCH MSMCH 7ainbow Blvd 0.5% 9/10/2021 NAP $0 Hard Springing 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% 3/10/2022 NAP $0 Hard Springing 42 BANA BANA CVS Altamonte Springs 0.4% 3/1/2022 NAP $0 Hard In-Place 43 MSMCH MSMCH Walgreens - Huntington 0.2% 9/10/2021 NAP $0 Hard Springing 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% 9/10/2021 NAP $0 Hard Springing 45 BANA BANA Rego Park Retail 0.4% 11/1/2021 NAP $0 Springing Springing 46 MSMCH MSMCH Wanamaker Portfolio 0.3% 11/10/2021 NAP $0 Hard Springing 47 BANA BANA West Alameda Self Storage 0.3% 10/1/2021 NAP $0 Springing Springing 48 BANA BANA CVS Winston Salem 0.2% 3/1/2022 NAP $0 Hard In-Place 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% 9/10/2021 NAP $0 Hard Springing 100.0% Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Crossed With Other Loans Related-Borrower Loans UW NCF DSCR (P&I) UW NCF DSCR (IO) Cut-Off Date LTV Ratio LTV Ratio at Maturity/ARD Due Date 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% No NAP 1.44x NAP 70.0% 58.1% Sixth 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% No NAP 2.69x NAP 21.7% 20.6% First 3 MSMCH MSMCH 50 Central Park South 6.2% No NAP 1.33x 1.67x 62.5% 59.8% Seventh 4 BANA BANA Capital City Mall 5.4% No NAP 1.58x NAP 65.0% 54.1% First 5 MSMCH MSMCH ELS Portfolio 5.3% No NAP 2.44x 3.03x 41.2% 35.8% First 6 MSMCH MSMCH 9 MetroTech Center 5.2% No NAP 1.13x NAP 55.5% 42.8% First 7 MSMCH MSMCH GPB Portfolio 2 5.2% No GPB Portfolio 1 1.44x NAP 57.8% 45.4% Seventh 8 MSMCH MSMCH GPB Portfolio 1 5.1% No GPB Portfolio 2 1.64x NAP 60.5% 50.8% Seventh 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% No NAP 1.38x NAP 73.6% 61.7% Tenth 10 BANA BANA United HealthCare Services, Inc. 2.7% No NAP 1.52x 2.02x 65.0% 60.0% First 11 BANA BANA Forest Hills Village Portfolio 2.6% No NAP 1.46x NAP 75.0% 61.8% First 12 BANA BANA Southbrook and Baybrook Village Center 2.6% No NAP 1.41x NAP 70.1% 60.0% First 13 MSMCH MSMCH Mattel Building 2.4% No Revlon R&D Facility 1.58x 2.01x 65.6% 60.5% Tenth 14 MSMCH MSMCH Sirata Beach Resort 2.3% No NAP 1.82x NAP 48.3% 43.6% Tenth 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% No Independence Place - Ft. Campbell 1.24x NAP 74.9% 57.9% Tenth 16 MSMCH MSMCH Hilton Springfield 2.1% No NAP 1.61x NAP 52.9% 40.7% Tenth 17 BANA BANA U-Haul 2011 Portfolio 2.1% No NAP 1.69x NAP 69.1% 59.0% First 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% No NAP 1.45x NAP 68.1% 63.7% Tenth 19 MSMCH MSMCH Independence Hill Independent Living 1.8% No NAP 1.52x NAP 59.9% 50.8% Tenth 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% No Independence Place - Ft. Stewart 1.27x NAP 68.0% 52.6% Tenth 21 MSMCH MSMCH Banks Crossing 1.3% Yes Mainstreet Square 1.31x NAP 74.9% 62.8% Tenth 22 MSMCH MSMCH Mainstreet Square 0.4% Yes Banks Crossing 1.31x NAP 74.9% 62.8% Tenth 23 MSMCH MSMCH University Park Shopping Center 1.6% No NAP 1.21x NAP 69.0% 59.2% Fifth 24 MSMCH MSMCH Livermore Medical Office 1.4% No NAP 1.40x NAP 68.1% 58.1% Tenth 25 BANA BANA South Texas Hotel Portfolio 1.3% No NAP 1.91x NAP 64.7% 50.4% First 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% No NAP 1.65x NAP 67.3% 56.0% Tenth 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% No NAP 1.45x NAP 64.2% 60.1% Tenth 28 MSMCH MSMCH Derby Marketplace 1.1% No Wanamaker Shoppes 1.37x NAP 64.3% 54.3% Tenth 29 MSMCH MSMCH 67 Livingston Street 1.1% No NAP 1.51x 1.84x 68.4% 66.7% Tenth 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% No NAP 1.82x NAP 62.2% 58.3% Tenth 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% No Mattel Building 1.40x NAP 65.9% 50.5% Tenth 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% No NAP 1.48x NAP 59.2% 45.5% Tenth 33 BANA BANA Galderma Laboratories 0.8% No NAP 2.26x NAP 43.8% 36.8% First 34 MSMCH MSMCH Christie Place 0.8% No NAP 1.33x NAP 73.5% 61.6% Tenth 35 BANA BANA Norwalk Self Storage 0.8% No NAP 1.69x NAP 70.0% 57.7% First 36 MSMCH MSMCH 929-933 Broadway 0.7% No NAP 1.22x 1.52x 68.2% 59.5% First 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% No NAP 1.55x NAP 58.6% 46.2% Tenth 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% No NAP 1.24x 1.46x 69.9% 58.4% Tenth 39 MSMCH MSMCH Old Town Plaza Office 0.6% No NAP NAP 1.66x 64.0% 64.0% Tenth 40 MSMCH MSMCH 7ainbow Blvd 0.5% No NAP 1.44x NAP 69.2% 58.9% Tenth 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% No NAP 1.87x NAP 50.0% 32.8% Tenth 42 BANA BANA CVS Altamonte Springs 0.4% No NAP 1.40x NAP 70.0% 58.2% First 43 MSMCH MSMCH Walgreens - Huntington 0.2% Yes Walgreens - Casa Grande 1.31x NAP 64.4% 43.0% Tenth 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% Yes Walgreens - Huntington 1.31x NAP 64.4% 43.0% Tenth 45 BANA BANA Rego Park Retail 0.4% No NAP 2.91x NAP 28.0% 23.7% First 46 MSMCH MSMCH Wanamaker Portfolio 0.3% No Derby Marketplace 1.30x NAP 74.8% 65.1% Tenth 47 BANA BANA West Alameda Self Storage 0.3% No NAP 1.94x NAP 54.7% 46.7% First 48 BANA BANA CVS Winston Salem 0.2% No NAP 1.30x NAP 75.0% 62.4% First 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% No NAP 1.38x NAP 64.2% 43.0% Tenth 100.0% Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Prepayment Provisions (No. of Payments) Third Most Recent NOI Third Most Recent NOI Date Third Most Recent NOI Debt Yield Second Most Recent NOI Second Most Recent NOI Date Second Most Recent NOI Debt Yield 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% LO (24); DEF (92); O (4) 12/31/2009 11.4% 12/31/2010 10.9% 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% LO (27); DEF (29); O (4) 12/31/2009 10.3% 12/31/2010 19.0% 3 MSMCH MSMCH 50 Central Park South 6.2% YM1 (55) / DEF (26); O (5) 12/31/2009 8.7% 12/31/2010 8.7% 4 BANA BANA Capital City Mall 5.4% LO (24); DEF (92); O (4) 12/31/2009 13.0% 12/31/2010 12.0% 5 MSMCH MSMCH ELS Portfolio 5.3% LO (27); DEF/YM (88); O (4) 12/31/2009 16.3% 12/31/2010 17.3% 6 MSMCH MSMCH 9 MetroTech Center 5.2% YM1 (116) / DEF (91); O (4) 1/30/2009 12.8% 1/30/2010 13.2% 7 MSMCH MSMCH GPB Portfolio 2 5.2% LO (27), D(86), O (7) 12/31/2009 10.8% 12/31/2010 12.0% 8 MSMCH MSMCH GPB Portfolio 1 5.1% LO (27); DEF (86); O (7) 12/31/2009 11.0% 12/31/2010 11.1% 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% LO (25); DEF (88); O (7) 12/31/2009 10.8% 12/31/2010 11.0% 10 BANA BANA United HealthCare Services, Inc. 2.7% LO (24); DEF (93); O (3) TBD TBD TBD TBD TBD TBD 11 BANA BANA Forest Hills Village Portfolio 2.6% LO (24); DEF (92); O (4) 12/31/2009 9.0% 12/31/2010 9.0% 12 BANA BANA Southbrook and Baybrook Village Center 2.6% LO (29); DEF (84); O (7) 12/31/2008 7.5% 12/31/2009 8.6% 13 MSMCH MSMCH Mattel Building 2.4% LO (25); DEF (91); O (4); $0 NAP 0.0% $0 NAP 0.0% 14 MSMCH MSMCH Sirata Beach Resort 2.3% LO (24); DEF/YM1 (32); O (4); 12/31/2009 19.9% 12/31/2010 15.8% 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% LO (24); DEF (92); O (4); 12/31/2009 9.4% 12/31/2010 7.2% 16 MSMCH MSMCH Hilton Springfield 2.1% LO (24); DEF (92); O (4); 12/31/2009 13.9% 12/31/2010 13.4% 17 BANA BANA U-Haul 2011 Portfolio 2.1% LO (25); DEF (91); O (4) 12/31/2009 13.8% 12/31/2010 13.3% 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% LO (25); DEF (31); O (4); 11.3% 10.7% 19 MSMCH MSMCH Independence Hill Independent Living 1.8% LO (25); DEF (91); O (4) 7/1/1905 15.3% 12/31/2010 12.9% 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% LO (24); DEF (92); O (4) 12/31/2010 4.0% T-12 (11/30/11) 7.6% 21 MSMCH MSMCH Banks Crossing 1.3% LO (25); DEF (91); O (4) 12/31/2009 11.3% 12/31/2010 11.2% 22 MSMCH MSMCH Mainstreet Square 0.4% LO (25); DEF (91); O (4) 12/31/2009 10.4% 12/31/2010 9.5% 23 MSMCH MSMCH University Park Shopping Center 1.6% LO (38); DEF (78); O (4); 12/31/2009 7.1% 12/31/2010 9.1% 24 MSMCH MSMCH Livermore Medical Office 1.4% LO (28); DEF (88); O (4) 12/31/2009 10.9% 12/31/2010 11.3% 25 BANA BANA South Texas Hotel Portfolio 1.3% LO (26); DEF (91); O (3) 12/31/2009 6.1% 12/31/2010 14.7% 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% YM1 (116); O (4) 12/31/2009 12.8% 12/31/2010 12.5% 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% YM1 (56); O (4) 12/31/2009 10.6% 12/31/2010 10.3% 28 MSMCH MSMCH Derby Marketplace 1.1% LO (27); DEF (89); O (4) 12/31/2009 5.7% 12/31/2010 7.7% 29 MSMCH MSMCH 67 Livingston Street 1.1% LO (25); YM (31); O (4); $0 NAP 0.0% 12/31/2009 12.9% 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% LO (31); DEF (25); O (4) 12/31/2009 14.5% 12/31/2010 13.6% 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% LO (26); YM (90); O (4) $0 NAP 0.0% $0 NAP 0.0% 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% LO (24); DEF (92); O (4); 10.4% 10.3% 33 BANA BANA Galderma Laboratories 0.8% LO (28); DEF (88); O (4) NAP NAP NAP NAP NAP NAP 34 MSMCH MSMCH Christie Place 0.8% LO (31); DEF (82); O (7) $0 NAP 0.0% 12/31/2010 6.8% 35 BANA BANA Norwalk Self Storage 0.8% LO (24); DEF (92); O (4) 12/31/2009 11.0% 12/31/2010 10.5% 36 MSMCH MSMCH 929-933 Broadway 0.7% LO (24); DEF/YM1 (92); O (4) 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% LO (26); DEF (90); O (4) 12/31/2009 12.3% 12/31/2010 12.7% 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% LO (25); DEF (91); O (4); 12/31/2009 8.9% 12/31/2010 7.8% 39 MSMCH MSMCH Old Town Plaza Office 0.6% LO (6); YM (49); O (5); $0 NAP 0.0% 12/31/2009 12.8% 40 MSMCH MSMCH 7ainbow Blvd 0.5% LO (116); O (4) $0 NAP 0.0% $0 NAP 0.0% 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% LO (24); DEF (92); O (4); 42 BANA BANA CVS Altamonte Springs 0.4% LO (24); DEF (92); O (4) NAP NAP NAP NAP NAP NAP 43 MSMCH MSMCH Walgreens - Huntington 0.2% LO (30); DEF (83); O (7) $0 NAP 0.0% $0 NAP 0.0% 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% LO (30); DEF (83); O (7) $0 NAP 0.0% $0 NAP 0.0% 45 BANA BANA Rego Park Retail 0.4% LO (28), DEF (87); O(5) 12/31/2008 31.3% 12/31/2009 27.1% 46 MSMCH MSMCH Wanamaker Portfolio 0.3% LO (28); DEF (88); O (4) 8.1% 11.7% 47 BANA BANA West Alameda Self Storage 0.3% LO (29); DEF (87); O (4) 12/31/2009 12.5% 12/31/2010 13.9% 48 BANA BANA CVS Winston Salem 0.2% LO (24); DEF (93); O (3) NAP NAP NAP NAP NAP NAP 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% LO (30); DEF (86); O (4) $0 NAP 0.0% $0 NAP 0.0% 100.0% Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Most Recent NOI Most Recent NOI Date Most Recent NOI Debt Yield UW EGI UW Expenses UW NOI UW NOI Debt Yield 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 10/31/2011 10.4% 9.9% 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% 11/30/2011 24.8% 24.8% 3 MSMCH MSMCH 50 Central Park South 6.2% 10/1/2011 8.7% $0 8.7% 4 BANA BANA Capital City Mall 5.4% 12/31/2011 12.6% 11.4% 5 MSMCH MSMCH ELS Portfolio 5.3% 10/1/2011 17.7% 16.4% 6 MSMCH MSMCH 9 MetroTech Center 5.2% 1/30/2011 13.8% 10.1% 7 MSMCH MSMCH GPB Portfolio 2 5.2% 8/31/2011 10.6% 11.0% 8 MSMCH MSMCH GPB Portfolio 1 5.1% 8/31/2011 10.6% 11.7% 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 10/31/2011 10.9% 10.0% 10 BANA BANA United HealthCare Services, Inc. 2.7% TBD TBD TBD 10.0% 11 BANA BANA Forest Hills Village Portfolio 2.6% 12/31/2011 9.3% 9.5% 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 12/31/2010 9.5% 11.1% 13 MSMCH MSMCH Mattel Building 2.4% $0 NAP 0.0% 11.1% 14 MSMCH MSMCH Sirata Beach Resort 2.3% 12/31/2011 19.2% 16.4% 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% 12/31/2011 9.7% 10.1% 16 MSMCH MSMCH Hilton Springfield 2.1% 12/31/2011 14.1% 14.1% 17 BANA BANA U-Haul 2011 Portfolio 2.1% 9/30/2011 13.7% 12.7% 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% 14.4% 12.3% 19 MSMCH MSMCH Independence Hill Independent Living 1.8% 10/31/2011 11.5% 11.1% 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% 11/30/2011 10.2% 10.4% 21 MSMCH MSMCH Banks Crossing 1.3% 10/31/2011 9.7% 9.8% 22 MSMCH MSMCH Mainstreet Square 0.4% 10/31/2011 10.1% 11.8% 23 MSMCH MSMCH University Park Shopping Center 1.6% 9/30/2011 8.5% 9.1% 24 MSMCH MSMCH Livermore Medical Office 1.4% 6/30/2011 11.4% 10.9% 25 BANA BANA South Texas Hotel Portfolio 1.3% 9/30/2011 18.4% 17.4% 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 3/31/2011 12.6% 12.3% 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% 6/30/2011 9.9% 10.4% 28 MSMCH MSMCH Derby Marketplace 1.1% 6/30/2011 8.3% 10.8% 29 MSMCH MSMCH 67 Livingston Street 1.1% 12/31/2010 9.1% 10.5% 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% 5/31/2011 14.1% 14.7% 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% $0 NAP 0.0% 11.9% 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% 11.4% 13.3% 33 BANA BANA Galderma Laboratories 0.8% NAP NAP NAP 17.0% 34 MSMCH MSMCH Christie Place 0.8% 5/31/2011 7.3% 9.1% 35 BANA BANA Norwalk Self Storage 0.8% 11/30/2011 11.1% 11.1% 36 MSMCH MSMCH 929-933 Broadway 0.7% 8.4% 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% 10/31/2011 14.3% 13.8% 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 12/31/2011 8.7% 8.7% 39 MSMCH MSMCH Old Town Plaza Office 0.6% 12/31/2010 9.0% 11.1% 40 MSMCH MSMCH 7ainbow Blvd 0.5% 12/31/2010 6.2% 11.0% 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% 12/31/2011 25.6% 18.9% 42 BANA BANA CVS Altamonte Springs 0.4% NAP NAP NAP 9.3% 43 MSMCH MSMCH Walgreens - Huntington 0.2% $0 NAP 0.0% 11.5% 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% $0 NAP 0.0% 11.6% 45 BANA BANA Rego Park Retail 0.4% 12/31/2010 23.5% 21.7% 46 MSMCH MSMCH Wanamaker Portfolio 0.3% 12.3% 11.5% 47 BANA BANA West Alameda Self Storage 0.3% 11/30/2011 15.1% 14.4% 48 BANA BANA CVS Winston Salem 0.2% NAP NAP NAP 8.7% 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% $0 NAP 0.0% 13.0% 100.0% Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance UW NCF UW NCF Debt Yield Largest Tenant Largest Tenant Lease Expiration 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 9.5% Dick's Sporting Goods 1/31/2017 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% 20.7% NAP NAP 3 MSMCH MSMCH 50 Central Park South 6.2% 8.7% NAP NAP 4 BANA BANA Capital City Mall 5.4% 10.5% J.C. Penney 11/30/2015 5 MSMCH MSMCH ELS Portfolio 5.3% 16.2% NAP NAP 6 MSMCH MSMCH 9 MetroTech Center 5.2% 8.6% Fire Department of New York 10/31/2018 7 MSMCH MSMCH GPB Portfolio 2 5.2% 10.4% Various Various 8 MSMCH MSMCH GPB Portfolio 1 5.1% 11.2% Various Various 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 9.4% Kroger 9/30/2021 10 BANA BANA United HealthCare Services, Inc. 2.7% 9.7% United HealthCare Services 12/31/2023 11 BANA BANA Forest Hills Village Portfolio 2.6% 9.4% NAP NAP 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 10.3% Sports Authority 1/31/2022 13 MSMCH MSMCH Mattel Building 2.4% 10.1% Mattel, Inc. 10/31/2026 14 MSMCH MSMCH Sirata Beach Resort 2.3% 13.8% NAP NAP 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% 9.5% NAP NAP 16 MSMCH MSMCH Hilton Springfield 2.1% 12.2% NAP NAP 17 BANA BANA U-Haul 2011 Portfolio 2.1% 12.3% NAP NAP 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% 10.2% 19 MSMCH MSMCH Independence Hill Independent Living 1.8% 10.8% NAP NAP 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% 9.7% NAP NAP 21 MSMCH MSMCH Banks Crossing 1.3% 8.6% JC Penney 10/31/2020 22 MSMCH MSMCH Mainstreet Square 0.4% 9.8% Winn Dixie 10/5/2018 23 MSMCH MSMCH University Park Shopping Center 1.6% 8.7% Office Depot 9/30/2017 24 MSMCH MSMCH Livermore Medical Office 1.4% 10.1% Valley Care ACC/Surgery 6/1/2023 25 BANA BANA South Texas Hotel Portfolio 1.3% 14.8% NAP NAP 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 10.8% Babies R Us 1/31/2013 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% 10.3% NAP NAP 28 MSMCH MSMCH Derby Marketplace 1.1% 9.6% Petco 12/31/2018 29 MSMCH MSMCH 67 Livingston Street 1.1% 10.3% NAP NAP 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% 12.5% NAP NAP 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% 10.4% Revlon 9/14/2025 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% 11.2% 33 BANA BANA Galderma Laboratories 0.8% 15.5% Galderma Laboratories 3/31/2021 34 MSMCH MSMCH Christie Place 0.8% 8.9% Bank of America 1/31/2024 35 BANA BANA Norwalk Self Storage 0.8% 10.9% NAP NAP 36 MSMCH MSMCH 929-933 Broadway 0.7% 8.1% Le Pain Quotidien 3/11/2021 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% 12.5% NAP NAP 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 8.4% CVS/Caremark 1/31/2019 39 MSMCH MSMCH Old Town Plaza Office 0.6% 9.6% UCSD 8/1/2015 40 MSMCH MSMCH 7ainbow Blvd 0.5% 10.3% Tyler Spring Valley LLC dba Hooters 10/19/2019 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% 16.0% 42 BANA BANA CVS Altamonte Springs 0.4% 9.3% CVS 1/31/2028 43 MSMCH MSMCH Walgreens - Huntington 0.2% 11.4% Walgreen Co. 11/30/2021 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% 11.4% Walgreen Arizona Drug Co. 3/7/2021 45 BANA BANA Rego Park Retail 0.4% 20.3% Rite Aid of New York 3/31/2016 46 MSMCH MSMCH Wanamaker Portfolio 0.3% 10.2% 47 BANA BANA West Alameda Self Storage 0.3% 14.0% NAP NAP 48 BANA BANA CVS Winston Salem 0.2% 8.7% CVS 2/28/2037 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% 12.1% Rite Aid Corporation 7/31/2025 100.0% Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Largest Tenant % of NSF 2nd Largest Tenant 2nd Largest Tenant Lease Expiration 2nd Largest Tenant % of NSF 3rd Largest Tenant 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 14.9% Fairfield Inn (Outparcel) 12/31/2019 9.3% Barnes & Noble 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% NAP NAP NAP NAP NAP 3 MSMCH MSMCH 50 Central Park South 6.2% NAP NAP NAP NAP NAP 4 BANA BANA Capital City Mall 5.4% 21.0% Sears 7/28/2014 20.8% Toys 'R" Us 5 MSMCH MSMCH ELS Portfolio 5.3% NAP NAP NAP NAP NAP 6 MSMCH MSMCH 9 MetroTech Center 5.2% 100.0% NAP NAP NAP NAP 7 MSMCH MSMCH GPB Portfolio 2 5.2% Various Various Various Various Various 8 MSMCH MSMCH GPB Portfolio 1 5.1% Various Various Various Various Various 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 30.3% Dunhams Athleisure Corp 1/31/2017 12.4% Michaels 10 BANA BANA United HealthCare Services, Inc. 2.7% 100.0% NAP NAP NAP NAP 11 BANA BANA Forest Hills Village Portfolio 2.6% NAP NAP NAP NAP NAP 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 12.8% Jo-Ann Fabrics 1/31/2019 10.7% PetSmart 13 MSMCH MSMCH Mattel Building 2.4% 100.0% NAP NAP NAP NAP 14 MSMCH MSMCH Sirata Beach Resort 2.3% NAP NAP NAP NAP NAP 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% NAP NAP NAP NAP NAP 16 MSMCH MSMCH Hilton Springfield 2.1% NAP NAP NAP NAP NAP 17 BANA BANA U-Haul 2011 Portfolio 2.1% NAP NAP NAP NAP NAP 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% 19 MSMCH MSMCH Independence Hill Independent Living 1.8% NAP NAP NAP NAP NAP 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% NAP NAP NAP NAP NAP 21 MSMCH MSMCH Banks Crossing 1.3% 38.5% Kroger 9/30/2017 23.0% Guitar Center 22 MSMCH MSMCH Mainstreet Square 0.4% 52.8% Goodwill 9/30/2013 12.4% Kids World 23 MSMCH MSMCH University Park Shopping Center 1.6% 28.5% Vitamin Cottage 11/30/2018 13.1% Wells Fargo Bank 24 MSMCH MSMCH Livermore Medical Office 1.4% 53.7% Liv- Pleasanton Pediatrics 1/1/2014 9.5% Valley Care-Webster Orthopedics 25 BANA BANA South Texas Hotel Portfolio 1.3% NAP NAP NAP NAP NAP 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 21.8% Northern Tool & Equipment 10/31/2015 13.0% Office Depot 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% NAP NAP NAP NAP NAP 28 MSMCH MSMCH Derby Marketplace 1.1% 15.8% Dress Barn 6/30/2014 7.8% Famous Footwear 29 MSMCH MSMCH 67 Livingston Street 1.1% NAP NAP NAP NAP NAP 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% NAP NAP NAP NAP NAP 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% 100.0% NAP NAP NAP NAP 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% 33 BANA BANA Galderma Laboratories 0.8% 100.0% NAP NAP NAP NAP 34 MSMCH MSMCH Christie Place 0.8% 31.7% Chat American Grill 12/31/2018 31.1% Patisserie Salzberg 35 BANA BANA Norwalk Self Storage 0.8% NAP NAP NAP NAP NAP 36 MSMCH MSMCH 929-933 Broadway 0.7% 38.1% Flatiron Wine & Spirits 6/13/2021 22.2% Whisk 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% NAP NAP NAP NAP NAP 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 40.5% Saigon Café 11/30/2015 10.0% Black Bear Tavern 39 MSMCH MSMCH Old Town Plaza Office 0.6% 6.5% Traffic Geyser LLC 1/1/2014 6.2% Blue Tech 40 MSMCH MSMCH 7ainbow Blvd 0.5% 27.3% JA Kennedy Real Estates 9/1/2023 23.5% Studio Salon 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% 42 BANA BANA CVS Altamonte Springs 0.4% 100.0% NAP NAP NAP NAP 43 MSMCH MSMCH Walgreens - Huntington 0.2% 100.0% NAP NAP NAP NAP 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% 100.0% NAP NAP NAP NAP 45 BANA BANA Rego Park Retail 0.4% 29.6% R & I Discount Inc. 1/31/2020 14.1% HSBC Bank USA 46 MSMCH MSMCH Wanamaker Portfolio 0.3% 47 BANA BANA West Alameda Self Storage 0.3% NAP NAP NAP NAP NAP 48 BANA BANA CVS Winston Salem 0.2% 100.0% NAP NAP NAP NAP 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% 100.0% NAP NAP NAP NAP 100.0% Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance 3rd Largest Tenant Lease Expiration 3rd Largest Tenant % of NSF 4th Largest Tenant 4th Largest Tenant Lease Expiration 4th Largest Tenant % of NSF 5th Largest Tenant 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 1/31/2014 4.6% H&M 1/31/2014 2.7% Victoria's Secret 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% NAP NAP NAP NAP NAP NAP 3 MSMCH MSMCH 50 Central Park South 6.2% NAP NAP NAP NAP NAP NAP 4 BANA BANA Capital City Mall 5.4% 1/31/2015 9.4% Old Navy Clothing Co. 12/31/2011 3.6% Gap/Gap Kids 5 MSMCH MSMCH ELS Portfolio 5.3% NAP NAP NAP NAP NAP NAP 6 MSMCH MSMCH 9 MetroTech Center 5.2% NAP NAP NAP NAP NAP NAP 7 MSMCH MSMCH GPB Portfolio 2 5.2% Various Various Various Various Various Various 8 MSMCH MSMCH GPB Portfolio 1 5.1% Various Various Various Various Various Various 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 2/28/2017 12.4% Old Navy 9/30/2016 11.2% Petco 10 BANA BANA United HealthCare Services, Inc. 2.7% NAP NAP NAP NAP NAP NAP 11 BANA BANA Forest Hills Village Portfolio 2.6% NAP NAP NAP NAP NAP NAP 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 4/30/2018 10.5% K&G 5/31/2016 9.9% Ross Stores 13 MSMCH MSMCH Mattel Building 2.4% NAP NAP NAP NAP NAP NAP 14 MSMCH MSMCH Sirata Beach Resort 2.3% NAP NAP NAP NAP NAP NAP 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% NAP NAP NAP NAP NAP NAP 16 MSMCH MSMCH Hilton Springfield 2.1% NAP NAP NAP NAP NAP NAP 17 BANA BANA U-Haul 2011 Portfolio 2.1% NAP NAP NAP NAP NAP NAP 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% 19 MSMCH MSMCH Independence Hill Independent Living 1.8% NAP NAP NAP NAP NAP NAP 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% NAP NAP NAP NAP NAP NAP 21 MSMCH MSMCH Banks Crossing 1.3% 8/31/2016 6.1% Farmers Home Furniture 1/31/2015 5.2% Monkey Joes 22 MSMCH MSMCH Mainstreet Square 0.4% 8/31/2017 5.5% Dance Center of Orlando 1/31/2016 5.4% Florida Safety Council 23 MSMCH MSMCH University Park Shopping Center 1.6% 11/30/2027 7.6% Palms Tanning 8/31/2021 4.5% Pei Wei 24 MSMCH MSMCH Livermore Medical Office 1.4% 12/1/2014 4.8% Tri Valley Medical 1/1/2014 4.7% Pediatric Dentistry 25 BANA BANA South Texas Hotel Portfolio 1.3% NAP NAP NAP NAP NAP NAP 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 12/31/2016 10.6% Save A Lot 10/31/2015 7.0% Guitar Center 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% NAP NAP NAP NAP NAP NAP 28 MSMCH MSMCH Derby Marketplace 1.1% 3/31/2019 6.3% Maurices 1/31/2014 5.3% Hibbett 29 MSMCH MSMCH 67 Livingston Street 1.1% NAP NAP NAP NAP NAP NAP 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% NAP NAP NAP NAP NAP NAP 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% NAP NAP NAP NAP NAP NAP 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% 33 BANA BANA Galderma Laboratories 0.8% NAP NAP NAP NAP NAP NAP 34 MSMCH MSMCH Christie Place 0.8% 3/20/2016 22.1% Julius Michael Salon 3/31/2016 6.9% Pine Tree Organic Cleaners 35 BANA BANA Norwalk Self Storage 0.8% NAP NAP NAP NAP NAP NAP 36 MSMCH MSMCH 929-933 Broadway 0.7% 6/1/2021 18.8% NAP NAP NAP NAP 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% NAP NAP NAP NAP NAP NAP 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 10/31/2015 9.3% Henry James Salon 5/31/2015 7.7% Kinko's/FedEx 39 MSMCH MSMCH Old Town Plaza Office 0.6% 7/1/2014 5.8% Cambridge International 5/1/2013 5.1% Morley Builders Inc 40 MSMCH MSMCH 7ainbow Blvd 0.5% 7/14/2016 17.4% South Rainbow Pizzeria dba Grimaldi's Pizza 1/31/2031 15.8% NAP 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% 42 BANA BANA CVS Altamonte Springs 0.4% NAP NAP NAP NAP NAP NAP 43 MSMCH MSMCH Walgreens - Huntington 0.2% NAP NAP NAP NAP NAP NAP 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% NAP NAP NAP NAP NAP NAP 45 BANA BANA Rego Park Retail 0.4% 4/30/2017 13.5% 63 Super Mart Inc. 11/30/2025 10.5% Regal Park Wholesale Corp. 46 MSMCH MSMCH Wanamaker Portfolio 0.3% 47 BANA BANA West Alameda Self Storage 0.3% NAP NAP NAP NAP NAP NAP 48 BANA BANA CVS Winston Salem 0.2% NAP NAP NAP NAP NAP NAP 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% NAP NAP NAP NAP NAP NAP 100.0% Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance 5th Largest Tenant Lease Expiration 5th Largest Tenant % of NSF Tax Escrow in Place (Y/N) Insurance Escrow in Place (Y/N) Deferred Maintenance Escrow in Place (Y/N) Replacement Reserve Escrow in Place (Y/N) TI/LC Escrow in Place (Y/N) Environmental Escrow in Place (Y/N) 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 1/31/2014 2.5% No No No No No No 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% NAP NAP No No No No No No 3 MSMCH MSMCH 50 Central Park South 6.2% NAP NAP No No No No No No 4 BANA BANA Capital City Mall 5.4% 4/30/2015 1.8% Yes TBD TBD TBD Yes TBD 5 MSMCH MSMCH ELS Portfolio 5.3% NAP NAP No No Yes No No No 6 MSMCH MSMCH 9 MetroTech Center 5.2% NAP NAP Yes Yes Yes No Yes No 7 MSMCH MSMCH GPB Portfolio 2 5.2% Various Various Yes No Yes Yes Yes No 8 MSMCH MSMCH GPB Portfolio 1 5.1% Various Various Yes No Yes Yes Yes No 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 1/31/2017 8.1% Yes Yes Yes Yes Yes No 10 BANA BANA United HealthCare Services, Inc. 2.7% NAP NAP No No No No No No 11 BANA BANA Forest Hills Village Portfolio 2.6% NAP NAP Yes TBD TBD TBD TBD TBD 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 1/31/2017 9.7% Yes No No Yes Yes No 13 MSMCH MSMCH Mattel Building 2.4% NAP NAP No No No No No No 14 MSMCH MSMCH Sirata Beach Resort 2.3% NAP NAP Yes Yes No Yes No No 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% NAP NAP Yes Yes No Yes No No 16 MSMCH MSMCH Hilton Springfield 2.1% NAP NAP Yes No Yes Yes No No 17 BANA BANA U-Haul 2011 Portfolio 2.1% NAP NAP Yes No Yes Yes No No 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% Yes Yes Yes Yes Yes No 19 MSMCH MSMCH Independence Hill Independent Living 1.8% NAP NAP Yes Yes No Yes Yes No 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% NAP NAP Yes Yes Yes Yes No No 21 MSMCH MSMCH Banks Crossing 1.3% 4/30/2015 4.7% Yes Yes No Yes Yes No 22 MSMCH MSMCH Mainstreet Square 0.4% 8/31/2017 3.6% Yes Yes Yes Yes Yes No 23 MSMCH MSMCH University Park Shopping Center 1.6% 3/30/2019 4.3% Yes Yes No Yes Yes No 24 MSMCH MSMCH Livermore Medical Office 1.4% 10/1/2017 4.6% Yes No No Yes Yes No 25 BANA BANA South Texas Hotel Portfolio 1.3% NAP NAP Yes Yes Yes Yes No No 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 7/31/2013 7.0% Yes No Yes Yes Yes No 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% NAP NAP Yes No Yes Yes No No 28 MSMCH MSMCH Derby Marketplace 1.1% 11/30/2013 5.2% Yes No Yes Yes Yes No 29 MSMCH MSMCH 67 Livingston Street 1.1% NAP NAP Yes Yes No Yes No No 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% NAP NAP Yes No No Yes Yes No 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% NAP NAP No No No No No No 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% Yes Yes Yes No No No 33 BANA BANA Galderma Laboratories 0.8% NAP NAP No No No No No No 34 MSMCH MSMCH Christie Place 0.8% 9/30/2014 4.2% Yes No No Yes Yes No 35 BANA BANA Norwalk Self Storage 0.8% NAP NAP Yes TBD TBD TBD No TBD 36 MSMCH MSMCH 929-933 Broadway 0.7% NAP NAP Yes Yes No No No No 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% NAP NAP Yes No No Yes No No 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 4/30/2015 7.5% Yes Yes Yes No No No 39 MSMCH MSMCH Old Town Plaza Office 0.6% 10/1/2015 4.9% Yes No No Yes Yes No 40 MSMCH MSMCH 7ainbow Blvd 0.5% NAP NAP Yes No No Yes Yes No 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% Yes Yes No Yes Yes No 42 BANA BANA CVS Altamonte Springs 0.4% NAP NAP Yes TBD No No No No 43 MSMCH MSMCH Walgreens - Huntington 0.2% NAP No No No No No No 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% NAP No No No No No No 45 BANA BANA Rego Park Retail 0.4% 12/31/2012 10.4% Yes No No Yes No No 46 MSMCH MSMCH Wanamaker Portfolio 0.3% Yes Yes No Yes Yes No 47 BANA BANA West Alameda Self Storage 0.3% NAP NAP Yes Yes Yes Yes No No 48 BANA BANA CVS Winston Salem 0.2% NAP NAP TBD TBD TBD TBD TBD TBD 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% NAP No No Yes No No No 100.0% Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Other Escrows in Place (Y/N) Cut-off Date Mezzanine Debt Balance Total Debt Cut-off Date LTV Ratio Total Debt UW NCF DSCR Total Debt UW NOI Debt Yield 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% No $0 70.0% 1.44x 9.9% 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% No 39.1% 1.29x 13.8% 3 MSMCH MSMCH 50 Central Park South 6.2% No $0 62.5% 1.67x 8.7% 4 BANA BANA Capital City Mall 5.4% Yes $0 65.0% 1.58x 11.4% 5 MSMCH MSMCH ELS Portfolio 5.3% No $0 41.2% 3.03x 16.4% 6 MSMCH MSMCH 9 MetroTech Center 5.2% No $0 55.6% 1.13x 10.1% 7 MSMCH MSMCH GPB Portfolio 2 5.2% No $0 58.1% 1.44x 11.0% 8 MSMCH MSMCH GPB Portfolio 1 5.1% No $0 60.7% 1.64x 11.6% 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% No $0 73.7% 1.38x 10.0% 10 BANA BANA United HealthCare Services, Inc. 2.7% No $0 65.0% 1.52x 10.0% 11 BANA BANA Forest Hills Village Portfolio 2.6% TBD $0 75.0% 1.46x 9.5% 12 BANA BANA Southbrook and Baybrook Village Center 2.6% Yes $0 70.1% 1.41x 11.1% 13 MSMCH MSMCH Mattel Building 2.4% No $0 65.6% 2.01x 11.1% 14 MSMCH MSMCH Sirata Beach Resort 2.3% No $0 48.3% 1.82x 16.4% 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% No $0 74.9% 1.24x 9.7% 16 MSMCH MSMCH Hilton Springfield 2.1% No $0 52.9% 1.61x 14.1% 17 BANA BANA U-Haul 2011 Portfolio 2.1% No $0 69.1% 1.69x 12.7% 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% No 82.7% TBD 9.9% 19 MSMCH MSMCH Independence Hill Independent Living 1.8% No $0 60.0% 1.52x 11.1% 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% No 74.5% 1.00x 9.5% 21 MSMCH MSMCH Banks Crossing 1.3% Yes $0 75.0% 1.31x 9.8% 22 MSMCH MSMCH Mainstreet Square 0.4% Yes $0 75.0% 1.31x 11.8% 23 MSMCH MSMCH University Park Shopping Center 1.6% No $0 70.0% 1.21x 9.1% 24 MSMCH MSMCH Livermore Medical Office 1.4% No $0 68.3% 1.40x 10.9% 25 BANA BANA South Texas Hotel Portfolio 1.3% Yes $0 64.7% 1.91x 17.4% 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% Yes $0 67.3% 1.65x 12.3% 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% No 78.4% 1.21x 8.5% 28 MSMCH MSMCH Derby Marketplace 1.1% No $0 64.5% 1.37x 10.8% 29 MSMCH MSMCH 67 Livingston Street 1.1% No $0 68.4% 1.51x 10.5% 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% Yes 75.9% 1.44x 14.7% 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% No $0 66.1% 1.40x 11.9% 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% Yes $0 59.2% 1.48x 12.6% 33 BANA BANA Galderma Laboratories 0.8% No $0 43.8% 2.26x 17.0% 34 MSMCH MSMCH Christie Place 0.8% Yes $0 74.0% 1.33x 9.1% 35 BANA BANA Norwalk Self Storage 0.8% TBD $0 70.0% 1.69x 11.1% 36 MSMCH MSMCH 929-933 Broadway 0.7% Yes $0 65.0% 1.52x 8.4% 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% No $0 58.7% 1.55x 13.8% 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% No $0 70.0% 1.24x 9.0% 39 MSMCH MSMCH Old Town Plaza Office 0.6% Yes $0 64.0% 1.66x 11.1% 40 MSMCH MSMCH 7ainbow Blvd 0.5% No $0 69.6% 1.44x 11.0% 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% No $0 50.0% 1.87x 18.9% 42 BANA BANA CVS Altamonte Springs 0.4% No $0 70.0% 1.40x 9.3% 43 MSMCH MSMCH Walgreens - Huntington 0.2% No $0 66.7% 1.30x 11.5% 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% No $0 63.6% 1.31x 11.6% 45 BANA BANA Rego Park Retail 0.4% No $0 28.0% 2.91x 21.7% 46 MSMCH MSMCH Wanamaker Portfolio 0.3% No $0 75.0% 1.30x 11.5% 47 BANA BANA West Alameda Self Storage 0.3% No $0 54.7% 1.94x 14.4% 48 BANA BANA CVS Winston Salem 0.2% TBD $0 75.0% 1.30x 8.7% 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% No $0 65.0% 1.38x 13.0% 100.0%
